Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1, 6 and 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. See figures in US 2018/0256258 and US 2018/0082480.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-15, 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nash et al., US 2018/0256258 A1, hereinafter Nash.
Claim 1. 
Nash teaches a method for using an augmented reality device in a surgical field (see figs. 1, 2A) comprising: receiving, at a processor, an indication of a location of a landmark on a bone of a patient (see fig. 7 step #702); retrieving, using the processor, a planned location of the landmark on the bone of the patient based on a pre-operative image of the bone of the patient (see steps 704 and 706 of fig. 7); 
presenting within the surgical field, using an augmented reality display of the augmented reality device, while permitting the surgical field to be viewed through the augmented reality display, a virtual indication of the landmark at the location and a virtual indication of the landmark at the planned location (see [0026] discloses one or more landmarks on the virtual skeleton may be associated with bony landmarks of the patient (such as at the knee joint). The landmarks may be identified and tracked by the AR device and used to align the virtual skeleton with the real-life moving patient anatomy. In an example, the one or more landmarks may be used to align and scale the virtual skeleton to the patient (e.g., a foot landmark, a head landmark, a hip landmark, a hand landmark, etc.). The landmarks may be identified using a registration device, such as a pointer or finger within an AR view. For example, a clinician may point to or touch each identified landmark to register the landmark to the patient. After registration, the virtual skeleton may be applied to the patient in the AR view. For example, a generic or template skeleton may be overlaid on the patient. In another example, a skeleton based on the two images (e.g., X-rays) may be used as a virtual skeleton. A clinician may toggle between the views using an AR device.]; and 
receiving, at the processor, a confirmation of the location of the landmark (see [0029] FIG. 2D illustrates an AR display presenting a first view 204A of a patient image and a second view 204B of the patient image. The first view 204A includes a virtually highlighted area 212 of an image or of a virtual representation of anatomy of a patient. The image may be obtained using x-ray, MRI, CT scan, or the like. The virtual representation may be a representation of an obtained image or may be a three-dimensional representation that may be created from, for example, two or more images used to create a three-dimensional model that may then be displayed virtually. The virtually highlighted area 212 may correspond with an impingement. The impingement may be identified from an image of anatomy of the patient or form virtually projected anatomy of the patient. For example, the impingement may be automatically identified and the virtually highlighted area 212 may be projected based on the automatic identification. The patient may report pain in an area, which may be evaluated for impingement.].

Claim 2. 
Nash teaches the method of claim 1, wherein the indication of the location of the landmark is stored in a database. See [0030] discloses the clinician may cause a virtually displayed knee to bend or hip to swivel or shoulder to rotate. By viewing the movement of a bone in the virtually displayed anatomy relative to another bone, impingement may be detected by the clinician or automatically by the AR device (e.g., by identifying overlap in the virtually displayed anatomy). The impingement may then be displayed as the virtually highlighted area 212. [0053] discloses the storage device 816 may include a machine readable medium 822 that is non-transitory on which is stored one or more sets of data structures or instructions 824 (e.g., software) embodying or utilized by any one or more of the techniques or functions described herein.

Claim 3. 
Nash teaches the method of claim 1, wherein the indication of the location of the landmark is received directly from a landmark generation device. [0033] FIG. 2F illustrates a first AR display 210A and a second AR display 210B showing virtual components displayed in a real environment. The first AR display 210A includes a virtual component (e.g., an impingement or potential impingement) highlighted on a virtual skeleton of a patient walking on a treadmill. The second AR display 210B includes a virtual component (e.g., an impingement or potential impingement) highlighted on a virtual skeleton of a patient sitting on a chair. The virtual skeleton may be virtually coupled to the patient, for example if the patient moves, then the skeleton may move accordingly. Thus the first AR display 210A may allow a clinician to observe skeletal (or other anatomical aspects which may be displayed virtually) action when the patient walks, for example to examine range of motion, potential impingement, or other clinical analysis.

Claim 4. 
Nash teaches the method of claim 1, wherein the confirmation indicates the location of the landmark is correct. [0036] FIG. 4 illustrates an AR display 400 including virtual range of motion components in accordance with some embodiments. The AR display 400 includes a femur 402 and a tibia 404 for illustration purposes of a knee replacement, but other bones may be displayed (e.g., for a shoulder replacement or hip replacement). The AR display 400 may include one or more planes or axes, such as planes 406-410. The planes 406-410 may be used for range of motion tests. For example, plane 408 may be displayed for extension or flexion range of motion testing. The plane 408 may be displayed virtually for the range of motion test to be conducted while keeping the knee within the plane 408. Thus the planes 406-410 may be displayed virtually to guide a clinician in conducting a range of motion test.

Claim 7. 
Nash teaches the method of claim 1, further comprising removing the virtual indications in response to receiving the confirmation. See [0024] discloses the virtual representation of the impingement may move as the patient 108 moves, and may disappear or appear to fade away if the impingement is (temporarily) removed (e.g., if it is temporarily not present when the patient 108 sits or stands. Also see [0030] discloses the clinician may cause a virtually displayed knee to bend or hip to swivel or shoulder to rotate. By viewing the movement of a bone in the virtually displayed anatomy relative to another bone, impingement may be detected by the clinician or automatically by the AR device (e.g., by identifying overlap in the virtually displayed anatomy). The impingement may then be displayed as the virtually highlighted area 212.).

Claim 8. 
Nash teaches the method of claim 1, further comprising registering the bone using a 3D model before receiving the indication of the landmark. [0037] FIG. 5 illustrates a three dimensional rendering of a virtual component from two dimensional images in an augmented reality display in accordance with some embodiments. The AR display 502A includes two images that may be taken of anatomy of a patient, for example using an x-ray, an MRI, a CT scan, or the like. The images may be two-dimensional. The AR display 502A may not include virtual components. The AR display 502B may illustrate an animation to create a three-dimensional virtual representation of the patient anatomy (e.g., a bone) from the images. The AR display 502B illustrates a transition stage in the animation between the two-dimensional images displayed in the AR display 502A and the three-dimensional virtual representation illustrated in AR display 502C. The AR displays 502A-502C may represent three stages of an animation to create the three-dimensional virtual representation from the two-dimensional images. The AR display 502C illustrates the three-dimensional virtual representation of the patient anatomy. The three-dimensional virtual representation may be interacted with by a clinician viewing the AR display 502C, for example using a button, a remote, a gesture, etc. The interaction may manipulate the three-dimensional virtual representation, for example rotate, move, zoom, etc., the three-dimensional virtual representation. In an example, the virtual representation may be created using a 3D modeler running on a computer, such as that described in U.S. Publication Number 2013/0191099, titled “Process for generating a computer-accessible medium including information on the functioning of a joint,” which is hereby incorporated by reference herein, in its entirety. By manipulating the three-dimensional virtual representation, the clinician may detect impingement or potential impingement. In response to receiving an indication from the clinician that impingement or potential impingement has been detected, the AR display 502C may illustrate, highlight, or otherwise display the impingement or potential impingement virtually. For example, the impingement or potential impingement may be highlighted in red. In another example, an impingement or potential impingement may be automatically detected, such as by virtually moving bones and detecting whether impingement has occurred. For example, two bones may be displayed and moved relative to one another, and a camera may be used to detect if there is overlap between the two bones. In yet another example, the bones may be automatically moved for the clinician to detect impingement or potential impingement.

Claim 9. 
Nash teaches the method of claim 1, further comprising receiving an indication to move a virtual navigation menu presented in the augmented reality display. See [0043] discloses the skeleton may be configured to move when the patient moves (e.g., the virtual skeleton may be visually linked to the real anatomy of the patient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-11, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nash, and further in view of Tsekos et al., US 2014/0058407 A1, hereinafter Tsekos.
Claim 5. 
Nash is silent specifying the method of claim 1, further comprising, for a second landmark having a second location and a second planned location, receiving a change for the second landmark from the second location to the second planned location, and outputting information corresponding to the change to the augmented reality display.
However, Tsekos teaches at [0108] that the algorithm is integrated into the multi-thread computational core. The collaborative trackers method and algorithm can be utilized for tracking landmarks selected by the surgeon on real-time images pertinent to the different surgical models and can accommodate 3D tracking of an area from sets of oblique-to-each-other MR slices. And at [0110] discloses the methods also require SI processing algorithms for identifying landmarks of interest and calculating their transient position.
The examiner believes Tsekos teaches not only the second landmark but also the surgeon can select more than one or more landmark of interest and calculating their transient position.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tsekos into teachings of Nash in order to provide real time image-guided diagnosis, surgeries and minimally invasive medical interventions.

Claim 6. 
Tsekos teaches the method of claim 1, further comprising, for a second landmark having a second location and a second planned location, receiving a change for the second landmark from the second location to a new location other than the second location and the second planned location, and outputting information corresponding to the new location to the augmented reality display for presenting. Tsekos teaches at [0108] that the algorithm is integrated into the multi-thread computational core. The collaborative trackers method and algorithm can be utilized for tracking landmarks selected by the surgeon on real-time images pertinent to the different surgical models and can accommodate 3D tracking of an area from sets of oblique-to-each-other MR slices. And at [0110] discloses the methods also require SI processing algorithms for identifying landmarks of interest and calculating their transient position.
The examiner believes Tsekos teaches not only the second landmark but also the surgeon can select more than one or more landmark of interest and calculating their transient position.

Claim 10. 
Tsekos teaches the method of claim 1, wherein a position and orientation of the bone is determined using bone tracking via a passive robotic arm. [0078] discloses there are provided methods for robot control and procedure guidance with intra-operative real-time imaging. In a non-limiting example, MRI is utilized for tracking the robot and viewing the AoP. MRI offers many soft-tissue contrast mechanisms for assessing anatomy and function. MRI enables utilization of visualizing and tracking tools and robotic manipulators. MRI is a true 3D or multi-slice imaging and enables on-the-fly adjustment of the acquisition parameters, including the orientation of imaging plane(s) from the robotic control core. MRI has operator-independent performance compared to ultrasound. MRI operates without ionizing radiation as compared to X-rays. Most particularly, MRI exhibits a unique feature in that the robot can be registered to the inherent coordinate system of the MR scanner.

Claim 11. 
Tsekos teaches the method of claim 1, further comprising displaying a live video, using the augmented reality display, of the bone using a camera affixed to an end effector of a robotic arm. [0071] discloses a general-purpose versatile medical robotic platform and software system. The system comprises a modality-independent robust platform such that methodologies for collecting, fusing and presenting raw data are reconfigurable for different current and emerging medical modalities. The system utilizes real and real-time data and minimizes parametric and/or abstracted assumptions about the environment, thereby enabling in-situ real-time imaging guidance. Multi-modal sensing is implemented by incorporating imaging sensors on the robot and using the robot actuation for generating multimodal spatio-temporal data that is inherently co-registered.

Claims 12-19 are rejected with similar reasons as set forth in claims 1-8, respectively above.
Claim 20 is rejected with similar reasons as set forth in claims 1 and 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613